Name: Commission Regulation (EEC) No 1964/82 of 20 July 1982 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  animal product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31982R1964Commission Regulation (EEC) No 1964/82 of 20 July 1982 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals Official Journal L 212 , 21/07/1982 P. 0048 - 0052 Finnish special edition: Chapter 3 Volume 15 P. 0093 Spanish special edition: Chapter 03 Volume 25 P. 0306 Swedish special edition: Chapter 3 Volume 15 P. 0093 Portuguese special edition Chapter 03 Volume 25 P. 0306 *****COMMISSION REGULATION (EEC) No 1964/82 of 20 July 1982 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Articles 18 (6) and 25 thereof, Whereas Council Regulation (EEC) No 885/68 (2), as last amended by Regulation (EEC) No 427/77 (3), laid down general rules for granting export refunds and criteria for fixing the amount thereof; Whereas, on account of the market situation, the economic situation in the beef and veal sector and the scope for selling certain products of the sector, the conditions governing the payment of special export refunds on these products should be determined; whereas, in particular, conditions should be laid down for certain cuts of meat produced by boning hindquarters of male cattle; Whereas, in order to ensure that these objectives are complied with, a special supervisory procedure should be introduced; whereas the origin of the product may be authenticated by the production of a certificate on the model of the Annex to Commission Regulation (EEC) No 32/82 of 7 January 1982 laying down the conditions for granting special export refunds for beef and veal (4), as amended by Regulation (EEC) No 752/82 (5); Whereas it should be specified that the grant of the special refund shall be conditional on all the cut meat produced by boning the hindquarters placed under supervision being exported, apart from certain by-products which can be sold in the Community; Whereas, as far as time limits and proof of export are concerned, reference should be made to the provisions of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (6), as last amended by Regulation (EEC) No 202/82 (7); Whereas, for the smooth operation of the arrangements instituted by this Regulation, operators should be able, if they wish, to make use of the provisions of Article 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (8), Whereas application of the arrangements on victualling warehouses set out in Article 26 of Regulation (EEC) No 2730/79 is incompatible with the purpose of this Regulation; whereas there is no need therefore to make any provision for applying the arrangements indicated in the said Article 26 to the products in question; Whereas, in view of the special nature of this refund, no substitution should be permitted and means of identification of the products in question should be provided for; Whereas the method by which the Member States notify the Commission of the quantities of products on which special export refunds have been granted should be laid down; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Individually packaged boneless cuts from fresh or chilled hindquarters of adult male cattle shall, when the terms of this Regulation are complied with, qualify for special export refunds. For the purposes of this Regulation 'hindquarters' shall mean unseparated or separated hindquarters, as defined in Additional Notes 1.A f) and g) to Chapter 2 of the Common Customs Tariff, with a maximum of nine ribs or nine pairs of ribs. Article 2 1. The operator shall submit to the competent authorities indicated by the Member States a declaration stating his intention to bone hindquarters as defined in Article 1 under the terms of this Regulation and to export the entire quantity of boned pieces obtained, each piece being individually packaged. 2. The declaration shall describe and state the quantity of the products to be boned. It shall be accompanied by a certificate, a specimen of which is annexed to Regulation (EEC) No 32/82, issued in accordance with the provisions of the first sentence of Article 2 (2) of that Regulation. However, Notes B and C and box 11 of that certificate shall not apply. The provisions of Article 3 of that Regulation shall be applicable mutatis mutandis until the products are placed under supervision as referred to in paragraph 3. 3. On the declaration's being accepted by the competent authorities, who shall insert thereon the date of acceptance, the hindquarters to be boned shall be placed under the supervision of those authorities, who shall establish the net weight of the products and enter this in box 7 of the certificate referred to in paragraph 2. Article 3 The period within which the hindquarters must be boned shall, except in circumstances of force majeure, be 10 working days from the date of acceptance of the declaration referred to in Article 2. Article 4 1. After boning, the operator shall submit for endorsement to the competent authority one or more 'boned meat certificates', a specimen of which is annexed hereto and on which the number of the certificate referred to in Article 2 (2) shall be entered in box 7. 2. The numbers of the 'boned meat certificates' shall be entered in box 9 of the certificate referred to in Article 2 (2). This latter certificate, duly completed, shall be sent by administrative channels to the agency responsible for payment of export refunds when 'boned meat certificates' corresponding to the entire quantity of boned meat from the hindquarters taken under supervision have been endorsed in accordance with paragraph 1. 3. The 'boned meat certificates' must be submitted when the customs formalities referred to in Article 5 are completed. Article 5 1. The customs procedures for export from the Community, for supplies covered by the terms of Article 5 of Regulation (EEC) No 2730/79 or for products brought under the procedure provided for in Article 5 of Regulation (EEC) No 565/80 shall be completed in the Member State in which the declaration referred to in Article 2 was accepted. 2. The customs authorities shall enter in box 11 of the 'boned meat certificate' the reference numbers and dates of the declarations referred to in Article 3 (2) of Regulation (EEC) No 2730/79. Should recourse be had to the provisions of Article 5 of Regulation (EEC) No 565/80, the customs authorities shall enter the reference numbers and dates of the payment declarations referred to in Article 2 of Commission Regulation (EEC) No 798/80 (1). If necessary this information may be entered on the reverse side of the certificate and certified by the customs authorities. 3. After completion of the customs formalities for the total quantity of meat produced by boning mentioned on the 'boned meat certificate', the latter shall be sent by administrative channels to the agency responsible for payment of export refunds. Article 6 Without prejudice to the application of the provisions of Regulation (EEC) No 2730/79, the grant of the special refund shall be conditional, except in circumstances of force majeure, on exportation of the total quantity of meat produced by boning covered by the abovementioned supervision. The operator may, however, sell within the Community bones, large tendons, cartilages, pieces of fat and other scraps left over from boning. Article 7 1. By way of derogation from Articles 2 (3) and 4 (1), Member States may make provision for appropriate control measures in place of the supervision by the competent authorities of the boning of the hindquarters, and may provide, in particular: - that, when the certificate referred to in Article 2 (2) is issued, appropriate measures be taken to ensure that the hindquarters are indelibly marked to enable each piece produced by boning to be identified and that the net weight of the hindquarters be entered in box 7 of the certificate, - that detailed rules for trimming and packaging be established, together with a description of the different cuts to be obtained, - that customs formalities referred to in Article 5 be completed simultaneously for all the boned meat within the period indicated in Article 3, - that, when those customs formalities are completed, a single 'boned meat certificate' covering the entire quantity of the meat produced by the boning operation be submitted with the certificate referred to in Article 2 (2), - that the competent authorities make sample checks in the boning rooms. 2. By way of derogation from Article 4 (2), Member States may provide: - that the certificate referred to in Article 2 (2) shall not be sent by administrative channels to the agency responsible for payment of refunds, - that a single 'boned meat certificate' covering the entire quantity of meat resulting from the boning operation be issued together with the certificate referred to in Article 2 (2), - that the two certificates be submitted simultaneously when the customs export formalities are completed, - that the two certificates be sent simultaneously under the conditions laid down in Article 5 (3). Article 8 The Member States shall determine the conditions for supervision and shall inform the Commission accordingly. They shall take all necessary measures to make substitution of the products in question impossible, in particular by identification of each piece of meat. No meat other than that covered by this Regulation, with the exception of pigmeat, may be present in the boning room when the meat in question is being boned, trimmed or packaged. The bags, cartons or other packaging material in which the boned cuts are placed shall be officially sealed by the competent authorities and bear particulars enabling the boned meat to be identified, in particular the net weight, the type and the number of the cuts and a serial number. Article 9 The Member States shall communicate to the Commission by telex before the 25th day of each month the quantities in respect of which 'boned meat certificates' have given rise during the previous month either to payment of the special refund or to advance payment thereof as referred to in Article 25 of Regulation (EEC) No 2730/79 or in Article 5 of Regulation (EEC) No 565/80. Article 10 This Regulation shall enter into force on 2 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 156, 4. 7. 1968, p. 2. (3) OJ No L 61, 5. 3. 1977, p. 16. (4) OJ No L 4, 8. 1. 1982, p. 11. (5) OJ No L 86, 1. 4. 1982, p. 50. (6) OJ No L 317, 12. 12. 1979, p. 1. (7) OJ No L 21, 29. 1. 1982, p. 23. (8) OJ No L 62, 7. 3. 1980, p. 5. (1) OJ No L 87, 1. 4. 1980, p. 42.